Citation Nr: 0001311	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected scar, status post 
excision of lipoblastomatosis with rib segment resection and 
resection of the right major pectoralis muscle.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from April 1990 to March 1993.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision by the RO which 
granted service connection for status post cystadenoma scar, 
and assigned a noncompensable evaluation.  A later rating 
decision in November 1996, found clear and unmistakable error 
in the initial rating action, in part, due to the failure to 
identify additional medical records which showed subsequent 
surgery for rib segment resection and resection of the right 
major pectoralis muscle.  The Board remanded the appeal to 
the RO for additional development in July 1998.  

By rating action in February 1999, the RO assigned an 
increased rating to 20 percent, effective from November 7, 
1995, the date of receipt of the veteran's original claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The manifestations from lipoblastomatosis with rib 
segment and right (major) pectoralis muscle resection, 
involving Muscle Groups II and III, are equivalent to 
moderate damage to each of those muscles.  


CONCLUSION OF LAW

The criteria for an increased rating to 30 percent for the 
veteran's service-connected scar, status post excision of 
lipoblastomatosis with rib segment resection and resection of 
the right major pectoralis muscle based on the presence of 
moderate muscle injury to two muscle groups are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7 
(1999); 38 C.F.R. §§ 4.55, 4.56, 4.73, including Diagnostic 
Code 5302 (as in effect prior to July 3, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record indicates that the veteran underwent 
surgery for removal of a soft tissue mass, initially thought 
to be an angiolipoma, from the right anterior chest area in 
August 1992 while in service.  Subsequent microscopic 
analysis revealed findings consistent with lipoblastomatosis.  
After his discharge from service, the veteran was admitted to 
a private hospital in July 1994 for additional surgery.  The 
evidence shows that a soft tissue semi-malignant tumor 
(hemangioma-vascular-lipomatous hamartia) with single rib 
resection of the right thoracic wall, involving the m. 
pectoralis major right was performed without complication in 
August 1994.  

As noted above, service connection was initially established 
for a scar, status post cystadenoma in March 1996, and a 
noncompensable evaluation was assigned, effective from 
November 7, 1995, the date of receipt of the veteran's claim.  
The characterization of the service-connected disability was 
corrected by a subsequent rating action in November 1996, 
which continued the noncompensable rating.  

When examined by VA in January 1997, the veteran reported a 
pulling sensation in the axillary region and diminished 
strength when using his right arm.  The veteran also reported 
some anesthesia in the scar area.  On examination, there was 
a well-healed scar extending from the right axilla under the 
right nipple and across to the midline above the xiphoid.  
There was no keloid formation and the scar was not tender.  
There was loss of the pectoralis muscle on the "left" side 
with visible diminution of the anterior chest wall on the 
right.  The impression was status post resection of 
lipoblastoma of the chest wall.  

When examined by VA in November 1998, the veteran reported 
that he worked as a security guard, which did not require a 
great deal of physical activity involving his right upper 
extremity.  The veteran reported pain in his chest area for 
several days after engaging in any activities requiring 
pushing and/or pulling.  Any type of lifting with his right 
arm caused discomfort in his right shoulder.  The veteran 
reported that he could not use his right arm for recreational 
activities, such as throwing or doing a lot of heavy lifting 
due to pain in his chest and right shoulder.  

On examination, there was a 26-mm transverse scar over the 
right inferior chest wall extending from the axilla and 
curving below, inferior to the nipple and to the sternum.  
The scar was well healed and showed no evidence of infection.  
There was a 1-inch long depression in the seventh rib area.  
There was an area of anesthesia inferior and superior to the 
scar and along the course of the interdigital nerve extending 
from the axilla to the sternum.  There was no evidence of 
atrophy of the right shoulder girdle.  Mild crepitus was 
palpable in both the glenohumeral and acromioclavicular 
joints of the right shoulder.  The inferior half of the 
pectoralis major had been excised and the right nipple was 
depressed.  There was no evidence of any recurrence of the 
tumor mass.  Forward flexion and abduction of the right 
shoulder was possible to 120 degrees with discomfort in the 
chest area and over the anterior aspect of the shoulder.  
External and internal rotation was possible to 80 degrees.  
The diagnosis was status post resection of the tumor from the 
right anterior chest wall with resection of rib and resection 
of the inferior aspect of the pectoralis major muscle, which 
would include both Muscle Group II and Group III, resulting 
in loss of motion of the right shoulder.  

The examiner indicated that the examination was conducted 
during a period of quiescence of symptoms, and that the 
findings from the examination could be significantly altered 
during periods of flare-ups.  However, the examiner indicated 
that he could not quantify the functional loss during flare-
ups unless he was able to examine the veteran during such a 
period.  

In an addendum report, dated in December 1998, the examiner 
reported that there was a loss of the inferior half of the 
right pectoralis major muscle.  The remainder of the muscle 
exhibited fair muscle tone, but motion in the right shoulder 
was restricted in abduction and flexion as well as rotation.  
There was obvious loss of deep fascia from the rib resection, 
and he estimated the extent of resection was about 1-inch or 
2.5 to 3 mm.  The examiner commented that as a result of the 
surgery, the veteran had a loss of strength and motion in the 
right shoulder and was subjected to a lower threshold of 
fatigue as compared to the left upper extremity.  

Analysis

Increased ratings in General

As noted above, service connection for the disability at 
issue on appeal was established by rating action in March 
1996, and a 20 percent evaluation was subsequently assigned, 
effective from November 7, 1995, the date of receipt of the 
veteran's original claim.  The veteran disagreed with the 
evaluation assigned and this appeal ensued.  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that "[w]here 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that the 
rule from Francisco was not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability, and that separate 
[staged] ratings may be assigned for separate periods of time 
based on the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1999).  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (1999), which provides that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), it was held that 
the described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which provided that a veteran may not be rated separately for 
the described conditions.  Therefore, the conditions were to 
be rated separately under 38 C.F.R. § 4.25 (1999), unless 
they constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14 (1999).  Esteban at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  

Muscle Rating Codes in General

The regulations pertaining to rating muscle injuries were 
revised effective July 3, 1997.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The record shows that RO has considered both 
sets of rating criteria with respect to the veteran's claim.  
Accordingly, the Board has determined that the veteran would 
not be prejudiced if the Board proceeded with appellate 
consideration on the claim presented.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The criteria pertaining to the rating of muscle injuries 
under both the old and revised criteria are essentially the 
same.  It was noted in the Summary contained in the Final 
rule as follows:

"This document amends the Department of 
Veterans Affairs (VA) Schedule for Rating 
Disabilities of Muscle Injuries.  These 
amendments are made because medical 
science has advanced, and commonly used 
medical terms have changed.  The effect 
of the amendments is to update the rating 
schedule to ensure that it uses current 
medical terminology and unambiguous 
criteria, and that it reflected medical 
advances that have occurred since the 
last review.  

62 FEDERAL REGISTER 30235 (June 3, 1997).

In considering the old and new regulations, a review of the 
comments contained in the publication of the final rules 
pertaining to the revised Schedule for Rating Disabilities of 
Muscle Injuries included the explanation that Sec. 4.55(e) 
was derived from former Sec. 4.55(a) and involved no 
substantive change from the earlier provision.  62 FEDERAL 
REGISTER 30235-30240  (June 3, 1997).

Applicable Criteria for Rating Motion
Limitations of the Shoulder

The rating criteria for an evaluation based on limitation of 
motion of the arm under 38 C.F.R. Part 4, Diagnostic Code 
5201 are as follows:   
                                                                                
Major            Minor
  To 25° from side...............................................  
40.............  30   
  Midway between side and shoulder level...........  30.............  
20   
  At shoulder level...............................................  
20.............  20   

Normal range of motion of the shoulder on forward elevation 
(flexion) is from zero degrees (arm at side) to 180 degrees 
(arm straight overhead); 90 degrees of flexion is achieved 
when the arm is parallel with the floor.  Normal abduction of 
the shoulder is from zero degrees to 180 degrees.  Normal 
internal or external rotation of the shoulder is from zero 
degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

Rating Muscle Injuries
Prior to July 3, 1997

The regulations pertaining to the veteran's service-connected 
muscle injury under DC 5302, in effect prior to July 3, 1997, 
are as follows:  

Group II.  Extrinsic muscles of shoulder 
girdle (1) Pectoralis major II 
(costosternal); (2) Latissimus dorsi and 
teres major; (3) pectoralis minor; (4) 
rhomboid.  (Function: Depression of arm 
from vertical overhead to hanging at 
side, (1, 2); downward rotators of 
scapula, (3, 4); (teres major although 
technically an intrinsic muscle is 
included with latissimus dorsi); 1 and 2 
act with Group III in forward and 
backward swing of the arm.)  
				Dominant	Nondominant
     Severe................................ 
40                     30 
     Moderately Severe............. 30                     
20 
     Moderate............................. 
20                     20 
     
Slight...................................  
0                       0

DC 5303 as in effect prior to July 3, 1997 provides for 
Rating Muscle Group III.  Intrinsic muscles of shoulder 
girdle.  (1) Pectoralis major I (clavicular); (2) deltoid.  
(Function:  Elevation and abduction of arm to level of 
shoulder, act with 1 and 2 Group II in forward and backward 
swing of arm.)  
     Severe                                     
40                     30
     Moderately Severe                 30                     
20
     Moderate                                
10                     10
     Slight                                       
0                       0

The old regulations pertaining to principles of combined 
ratings are as follows:

§ 4.55 Principles of combined ratings.

The following principles as to 
combination of ratings of muscle injuries 
in the same anatomical segment, or of 
muscle Injuries affecting the movements 
of a single joint, either alone or in 
combination or limitation of the arc of 
motion will govern the ratings:
(a)	Muscle injuries in the same 
anatomical region, i.e., (1) shoulder 
girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, 
the rating for the major group will be 
elevated from moderate to moderately 
severe, or from moderately severe to 
severe, according to the severity of the 
aggregate impairment of function of the 
extremity.  
(b)	Two or more severe muscle injuries 
affecting the motion (particularly 
strength of motion) about a single joint 
may be combined but not in combination 
receive more than the rating for 
ankylosis of that joint at an 
"intermediate" angle, except that with 
severe injuries involving the shoulder 
girdle and arm, the combination may not 
exceed the rating for unfavorable 
ankylosis of the scapulohumeral joint.  
Claims of an unusually severe degree of 
disability involving the shoulder girdle 
and arm or the pelvic girdle and thigh 
muscles wherein the evaluation under the 
criteria in this section appears 
inadequate may be submitted to the 
Director, Compensation and Pension 
Service, for consideration under 
§3.321(b)(l) of this chapter.  
(c)	With definite limitation of the arc 
of motion, the rating for injuries to 
muscles affecting motion within the 
remaining arc may be combined but not to 
exceed ankylosis at an "intermediate" 
angle.  
(d)	With ankylosis of the shoulder, the 
intrinsic muscles of the shoulder girdle 
(Groups III or IV) are out of commission 
and carry no rating for injury however 
severe.  The extrinsic muscles (Groups I 
and II) which act on the shoulder as a 
whole, may, if severely injured, elevate 
the rating to ankylosis at an unfavorable 
angle.  
(e)	With ankylosis of the knee, the 
hamstring muscles (Group XIII) may, if 
severely injured, receive the rating for 
the moderately severe degree of 
disability as a maximum in combination, 
and corresponding values for less severe 
injuries, the major function of these 
muscles being hip extension.  
(f)	With disability such as flail joint, 
ankylosis, faulty union, limitation of 
motion, etc., muscle injuries affecting 
function at a lower level may be 
separately rated and combined, always 
reserving the maximum amputation rating 
for the most severe injuries.  
(g)	Muscle injury ratings will not be 
combined with peripheral nerve paralysis 
ratings for the same part, unless 
affecting entirely different functions.  

38 C.F.R. § 4.55 (As in effect prior to July 3, 1997).

Rating Muscle Injuries
From July 3, 1997

The classification of muscle damage is essentially the same 
under both the new and the old rating criteria.  

Moderate disability of muscles

(i) Type of injury.  Through and through 
or deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  

(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  

(iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.  

Moderately severe disability of muscles

(i) Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.  

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  

(iii) Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  


Severe disability of muscles

(i) Type of injury.  Through and through 
or deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  

(iii) Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:  
    (A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.  
    (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle.  
    (C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.  
    (D) Visible or measurable atrophy.  
    (E) Adaptive contraction of an 
opposing group of muscles.  
    (F) Atrophy of muscle groups not in 
the track of the missile, particularly of 
the trapezius and serratus in wounds of 
the shoulder girdle.  
    (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  

38 C.F.R. § 4.55.

The revised rating criteria for DC 5302 from July 3, 1997 are 
as follows:  

Group II.  Function:  Depression of arm 
from vertical overhead to hanging at side 
(1, 2); downward rotation of scapula (3, 
4); 1 and 2 act with Group III in forward 
and backward swing of arm.  Extrinsic 
muscles of shoulder girdle: (1) 
Pectoralis major II (costosternal); (2) 
latissimus dorsi and teres major (teres 
major, although technically an intrinsic 
muscle, is included with latissimus 
dorsi); (3) pectoralis minor; (4) 
rhomboid.  
				Dominant	Nondominant
     Severe................................ 
40                     30 
     Moderately Severe............. 30                     
20 
     Moderate............................. 
20                     20 
     
Slight...................................  
0                       0

Diagnostic Code 5303 as in effect from July 3, 1997 provides 
for Rating Muscle Group III.  Function:  Elevation and 
abduction of arm to level of shoulder; act with 1 and 2 of 
Group II in forward and backward swing of arm.  Intrinsic 
muscles of shoulder girdle:  (1) Pectoralis major I 
(clavicular); (2) deltoid.
   
     Severe                                     
40                     30
     Moderately Severe                 30                      
20
     Moderate                                
20                      20
     Slight                                       
0                        0

Additionally, Sec. 4.55 of the revised regulations pertaining 
to the principles of combined ratings for muscle injuries 
provides as follows:

    (a) A muscle injury rating will not 
be combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.  
    (b) For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).  
    (c) There will be no rating assigned 
for muscle groups which act upon an 
ankylosed joint, with the following 
exceptions:    
    (1) In the case of an ankylosed knee, 
if muscle group XIII is disabled, it will 
be rated, but at the next lower level 
than that which would otherwise be 
assigned.  
    (2) In the case of an ankylosed 
shoulder, if muscle groups I and II are 
severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 
will be elevated to the level for 
unfavorable ankylosis, if not already 
assigned, but the muscle groups 
themselves will not be rated.  
    (d) The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.  
    (e) For compensable muscle group 
injuries which are in the same anatomical 
region but do not act on the same joint, 
the evaluation for the most severely 
injured muscle group will be increased by 
one level and used as the combined 
evaluation for the affected muscle 
groups.  
    (f) For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of Sec. 4.25.  

38 C.F.R. § 4.55 (As in effect from July 3, 1997).

Discussion

The veteran's residuals of lipoblastomatosis with rib segment 
and right major pectoralis muscle resection with damage to 
Muscle Groups II and III are currently assigned a 20 percent 
evaluation under DC 5302.  The RO determined that the 
veteran's muscle injury was equivalent to moderate damage.  
The regulations provide that disabilities resulting from 
muscle injuries are to be classified as slight, moderate, 
moderately severe, or severe.  While it is noted that 
38 C.F.R. § 4.56 describes muscle damage in terms of injury 
due to a single bullet, small shell, or shrapnel fragment, 
the underlying principle is the same regardless of the nature 
of the injury.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  

With respect to the veteran's claim for entitlement to an 
increased evaluation for residuals of lipoblastomatosis with 
rib segment resection and resection of the right major 
pectoralis muscle to the right chest, a historical review of 
the record shows injury to Muscle Groups II and III.  38 
C.F.R. § 4.73, DC's 5302, 5303.  Under the old criteria as 
contained in 38 C.F.R. § 4.55, muscle injuries in the same 
anatomical region will not be combined, but instead, the 
rating for the major group will be elevated from moderate to 
moderately severe or from moderately severe to severe, 
according to the severity of the aggregate impairment of 
function of the extremity.  That regulation also provided 
that two or more muscles affecting the motion of a single 
joint could be combined but not in combination receive more 
than the rating for ankylosis of that joint at the 
intermediate angle.  38 C.F.R. § 4.55 (as in effect prior to 
July 3, 1997).  The comments in the Federal Register 
discussed above indicate that no change was intended between 
the old and revised regulations.   

The Board notes that recent objective evaluations have shown 
the scars resulting from the veteran's disabilities are well 
healed, nontender and nonadherent.  In view of the lack of 
any specific manifestations regarding the scars, a separate 
compensable rating for the scarring is not warranted.  See 
38 C.F.R. § 7803, 7804, 7805 (1999).  As such, it is 
unnecessary to consider whether assigning a separate 
evaluation for the scar would result in pyramiding under 
38 C.F.R. Part 4, § 4.14 (1999).  Similarly, a separate 
rating for removal of a rib is not warranted as only one rib 
was resected.  38 C.F.R. Part 4, Diagnostic Code 5297 (1999).  

The veteran's principal manifestations are loss of the 
inferior half of the right pectoralis major muscle and 
limitation of motion in the shoulder.  The objective findings 
on the VA examinations of record show no more than moderate 
impairment of the two Muscle Groups involved in this case.  
In this regard, the veteran's disability is not so severe 
that it is analogous to the criteria for a moderately severe 
injury which contemplates a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection 
or sloughing of soft parts.  However, each muscle group 
injury is analogous to a moderate injury contemplated by a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel, without 
explosive effect of high velocity missile, residuals of 
debridement or prolonged infection.  Where there are two 
muscle groups involved, the old regulations are clear that 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  In this case, the 
rating under DC 5302 will therefore be elevated to 
contemplate a moderately severe muscle injury.  

Finally, consideration has been given to rating the veteran 
under the criteria for limitation of motion.  However, a 
rating in excess of 30 percent contemplates limitation of arm 
motion to 25 degrees from the side.  A thirty percent rating 
contemplates limitation of motion from midway between side 
and shoulder level.  See 38 C.F.R. Part 4, DC 5202.  The 
veteran has motion of the shoulder greater than shoulder 
level.  While functional loss was noted, the examiner was 
unable to quantify this.  Thus, a rating higher than 30 
percent under the criteria for limitation of motion is not 
warranted.  Importantly, rating the veteran under both a code 
for muscle injury and limitation of motion would result in 
pyramiding, prohibited by 38 C.F.R. § 4.14 (1999), as the 
applicable muscle codes contemplate limitation of motion.  

In summary, the Board finds that a rating of 30 percent under 
Muscle Group 5302 of a dominant extremity is warranted.  



ORDER

An increased rating to 30 percent under Diagnostic Code 5302 
for service-connected scar, status post excision of 
lipoblastomatosis with rib segment resection and resection of 
the right major pectoralis muscle is granted, subject to VA 
laws and regulation concerning payment of monetary benefits.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

